Citation Nr: 0023634	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-02 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for lung cancer secondary 
to smoking.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted] 


INTRODUCTION

The veteran served on active duty from May 1953 to November 
1955. This matter comes on apeal from an October 1998 
decision by the Roanoke, Virginia, VA Regional Office.


FINDINGS OF FACT

The record contains competent medical evidence of a nexus 
between the veteran's lung cancer and nictine dependence 
which began during military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for lung 
cancer secondary to smoking is well grounded.  38 U.S.C.A. 
5107(a) (West 1991 & Supp. 2000).




CONCLUSION OF LAW




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed that he developed lung cancer as a 
result of smoking, which in turn was due to nicotine 
dependence which began in service. During the pendency of the 
veteran's appeal, 38 U.S.C.A. § 1103 (West 1991 & Supp. 2000) 
was modified to preclude the establishment of service 
connection based upon a finding that a disease or injury, 
attributable to the use of tobacco use by the veteran during 
his active service.  See Internal Revenue Service 
Restructuring and Reform Act of 1998 (IRS Reform Act), Pub. 
L. No. 105-206, 112 Stat. 685, 865-66 (1998) (to be codified 
at 38 U.S.C. § 1103).  The new section 1103 applies only to 
claims filed after June 9, 1998 and does not affect the  
claim on appeal which was submitted in April 1998.  As such, 
the Board will review the veteran's claim under the 
applicable statues, laws and regulations in effect at the 
time he filed his claim for service connection.

In a precedent opinion of the VA General Counsel, it was 
concluded that (1) a determination of whether nicotine 
dependence may be considered a disease or injury for 
disability compensation was an adjudicative matter to be made 
based on accepted medical principles and (2) service 
connection may be established for a disability or death if 
the evidence establishes that the underlying disease or 
injury was caused by tobacco use during service.  VAOPGCPREC 
2-93 (January 13, 1993).  In a later precedent opinion of the 
General Counsel, it was determined that secondary service 
connection for death or disability attributable to tobacco 
use subsequent to military service could be established based 
on nicotine addiction that had arisen in service if the 
addiction was the proximate cause of the death or disability.  
That opinion further noted that the VA Undersecretary for 
Health had determined that nicotine dependence may be 
considered to be a disease for the purpose of VA disability 
compensation.  VAOPGCPREC 19-97 (May 13, 1997); see also 
Davis v. West, 13 Vet. App. 178 (1999).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1991). Where a veteran 
served continuously for a period of ninety days or more 
during a period of war and certain chronic diseases 
(including lung cancer) become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). More specifically, the Federal Circuit has held that 
in order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  Id. at 1468.

Here, the veteran has submitted a statement fro his perosnal 
physican, R. Michael Camp, M.D., who expressed the opinion 
that the veteran, a cigarette smoker, became nicotine 
dependent in service. The veteran reportedly had had a lung 
removed due to lung cancer. The Board finds that the 
statement from Dr. Camp is sufficient to make the veteran's 
claim well-grounded. Epps.


ORDER

The claim of entitlement to service connection for lung 
cancer secondary to smoking is well-grounded.


REMAND

As the Board has determined that the veteran's claim is well-
grounded, the VA has a duty to assist. 38 U.S.C.A. § 5107 
(West 1991 & Supp. 2000). Accordingly, the case is remanded 
to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for lung cancer.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination by a specialist  
to determine the etiology of the veteran's 
lung cancer.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail.  The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of the 
effects of disability upon his ordinary 
activity.  An opinion should be provided 
regarding the likelihood that nicotine 
dependence leading to the development of 
lung cancer had its onset during the 
veteran's period of active service.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

